Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards a liquid crystal display pixel with multiple switches connecting two different scanning lines. Particularly, Applicant’s invention regards the common voltage node of the storage capacitor is connected to auxiliary electrode and capacitance line via a transistor. Previously, Applicant claimed in claim 12 that the first to third switches are thin film transistors. The limitations of claim 12 has been moved to claim 1.  Each of these thin film transistors have a first and second low resistance regions and a channel region. Applicant basically claims that each of these thin film transistors have first and second low resistance regions with resistance lower than the channel region respectively. Examiner conducted search to find these limitations. As discussed above, Examiner found prior arts that would teach similar pixel structure as discussed in the amended claim 1. However, none of the prior arts alone or in combination in the record and from the search teach that the thin film transistors in a pixel circuit necessarily have two low resistance regions and a channel region, where the two low resistance regions have lower resistance than the channel region. There may be a prior art that may only teach the limitations in claim 12. However, Examiner believes that Applicant’s claimed invention in claims 1 and 12 together would distinguish from the other inventions in the field of endeavor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691